 ' r.'+CIn the Matter of AMERICAN' VISCOSE CORPORATION, EMPLOYERandTEXTILE WORKERS UNION OF AMERICA, CIO PETITIONERCase No. 9-RC-347.-Decided May 9, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held in this case in Park-ersburg,West Virginia, on March 23 and 24, 1949, before William A.McGowan, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray.]1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion. of employees of the Employer within the meaning of Section 9(c). (1) and Section 2 (6) and (7) of the Act, for the following reasons:The Employer is engaged in the manufacture of rayon, yarn, andstaple fiber at seven plants in Pennsylvania, Virginia, and West Vir-ginia.Its operations are completely integrated, and its labor rela-tions policies are centrally controlled from the main office in Phila-delphia, Pennsylvania.For 12 years the Employer and the Peti-tioner have engaged in collective bargaining for the Employer's pro-duction.and maintenance employees on a multiple-plant basis.Nu-merous contracts have been executed by the parties, and since 1942 thePetitioner has been recognized as the exclusive bargaining represents-tive for the production and maintenance employees in all seven of theEmployer's plants."r,In the present proceeding, the Petitioner seeks to represent a unitconsisting of office and laboratory employees in the Parkersburg, West1The Employer's operations and collective bargaining history are more fully consideredin-Matter of American Viscose Corporation,79 N. L.R. B. 958,in which the Board refusedto sever a unit of lead burners at the Employer'sFront Royal,Virginia, plant from themultiple-plant production and maintenance unit.83 N. L.It.B., No. 64.,422--' AMERICAN VISCOSE CORPORATION423Virginia, plant of the Employer.There has been no collective bar-gaining for employees in these categories at any of the Employer'splants.The Employer contends that the petition should be dismissedupon the ground that a unit confined to one plant is inappropriate inthe. face of the, long history of collective bargaining on a multiple-plant basis.In view of the integrated nature of the Employer's operations, andthe long and successful history of collective bargaining for produc-tion and maintenance employees-on a multiple-plant basis, we are ofthe opinion that a unit of office and laboratory employees restrictedto the Parkersburg plant is too limited in scope to be appropriate forpurposes of collective bargaining.We shall, therefore, dismiss thepetition?ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instant.matter-be, and it hereby is, dismissed.3SeeMatter of Joseph E. Seagram cB Sons, Inc.,83N. L. It. B.167, decided on April-26, 1949,inwhich the Board's reasons for this conclusion are fully discussed.AlthoughBoard Member Gray disagreeswiththeSeagramcase,he considers himself bound by themajority holding therein.The Employer also contendedthat thepetition should be dismissed because of an allegedagreement on the part of the Petitioner not to represent the employees coveredby the peti-tion.In view of our dismissal of the petition on the groundthat theunit sought is inappro-lpriate,we find it unnecessary to consider this question.